Exhibit 10.8

 

FIRST AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT

 

This is AMENDMENT NO. 1 (this “Amendment”) to that certain OFFICER EMPLOYMENT
AGREEMENT effective as of April 27, 2018 (the “Employment Agreement”), by and
between XOMA Corporation, a Delaware company, having an address of 2200 Powell
Street, Suite 310, Emeryville, CA 94608 (“XOMA”) and Deepshikha Datta
("Employee"). Terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement.

 

WHEREAS, the Parties desire to amend the terms of the Employment Agreement to
amend Section 4(a) the Agreement to replace the separate target annual cash
bonus of $100,000 that is tied to the deal-related component of the CAGs (to be
determined from time to time by the Board) with a one-time stock option grant to
purchase 24,000 shares of the Company’s common stock;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

Section 1.  Amendment.  Pursuant to Section 13 of the Employment Agreement, the
following sections of the Employment Agreement are hereby amended as follows:

 

 

(a)

Section 4(a) of the Employment Agreement, entitled “Compensation” is hereby
amended and restated to read in its entirety as follows:

 

 

“Employee will receive for services to be rendered hereunder base salary paid at
the rate of $325,000 per year, less applicable payroll deductions and
withholdings (the "Base Salary"), paid on XOMA's ordinary payroll cycle. In
addition, Employee shall be eligible to participate in XOMA's Corporate
Achievement Goals plan ("CAGs"), as it may be amended from time to time in
accordance with its terms, at an initial target annual rate of 35% of Employee's
Base Salary; plus a one-time special grant of an option to purchase 24,000
shares of XOMA common stock of which one-third of such grant (i.e., 8,000
options) will vest on the first anniversary of the date of grant and the
remaining options of which will vest in equal monthly increments over the next
twenty four (24) months.”

 

Section 2. Effect of Amendment.  Except as expressly provided for herein, all
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

Section 3. Governing Law.  The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be
governed by and construed in accordance with the laws of the State of California
without any reference to any rules of conflicts of laws.

 

Section 4. Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment to
Officer Employment Agreement effective as of July 19, 2018.

 

EMPLOYEE

XOMA CORPORATION

 

 

 

 

 

By:

 

 

Deepshikha Datta

Name:

 

Jim Neal

 

Title:

 

CEO

 

2